Schuchman, J.
This is an appeal from a judgment entered upon a verdict rendered by a jury, and from an order denying the defendant’s motion for a new trial on the judge’s minutes.
The complaint sets forth a cause of action for an agreed sum alleged to have been earned as real estate brokerage.
The answer denies the plaintiff’s employment as broker; that the plaintiff agreed to pay the stipulated sum as brokerage, and that plaintiff was the procuring cause, and sets up an affirmative defense of fraud in the making of the agreement, constituting the plaintiff’s cause of action.
The issues thus raised were very minutely and exhaustively litigated at the trial, and faultlessly and fairly submitted to the *726jury by the judge’s charge, who rendered a verdict in favor of the plaintiff.
There is amply sufficient evidence in the case to sustain that verdict. .
I have read the whole case and considered every exception' specified on the appellant’s brief, and none presents reversible error.
To the denials of the defendant’s requests to charge no exceptions were taken. -
Judgment and order affirmed, with costs.
Conlan and O’Dwyer, JJ., concur.
Judgment and order affirmed, with costs.